DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 1/10/2022. The abstract has been
amended. Claims 1, 4, 5, 8, 10 and 18 have been amended. No additional claims have been added. Claims 2, 3, 6, 7, 11-14, 16, 17, and 19 have been cancelled. Claims 1, 4, 5, 8-10, 15, 18, and 20 are currently pending and have been examined.

Response to Amendment
The examiner fully acknowledges the amendments made to claims 1, 4, 5, 8, 10 and 18 have been amended filed on 1/10/2022. The Applicant’s amendments to claims 5, 8 and 10 is sufficient to overcome the claim objection. The Applicant’s amendments to claim 1 are sufficient to overcome the rejection of claim 1, based upon the USC 35 103 rejection in view of Sumg (US Patent No. 9027445) in further view of Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets). from the previous office action, thus the rejection is set forth has been withdrawn. A new rejection is set forth herein and made final necessitated by amendments.


Response to Arguments
Applicant’s arguments, see pages 2-3, filed 1/10/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being upatentable over Zheng (TWI618604B), in view of Courtot (US Patent No. 2499056) and further view of Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets), as necessitated by amendment.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1: - - a[n] first end of the pipe is abutted against the shoulder surface; 
wherein the shoulder surface has an embedding groove; the end of the pipe has an embedding portion embedded in the embedding groove; 
wherein a[n] second end of the pipe is protruded beyond a free end of the body portion to protect the free end of the body portion. - -
It is supported by the specifications and drawings that the pipe has two ends, one disposed adjacent to the head of the main body, and one disposed adjacent to the polygonal hole. By using “an end” in both instances, issues of antecedence would arise.  Please see how the office is interpreting the claim for examination purposes. 
NOTE: As claim 20 is dependent on claim 1, and the feature being modified in claim 20 is what the office is interpreting as the “second end”, claim 20 will be interpreted as following for examination purposes:
Claim 20: - - The socket as claimed in claim 1, wherein [[another]] the second end of the body portion of the socket main body… - -


Claim 18 objected under 37 CFR 1.75  as being a substantial duplicate of claim 9:
“9. The socket as claimed in claim 1, wherein an external peripheral surface of the pipe is flush in elevation with an external peripheral surface of the head portion.”
“18. The socket as claimed in claim 1, wherein an external peripheral surface of the pipe is flush in elevation with an external peripheral surface of the head portion.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 4, 5, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (TWI618604B), in view of Courtot (US Patent No. 2499056) and further view of Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets).

A socket, which is used in coordination with a wrench, the socket comprising: 
a socket main body (element 10) having a head portion (see at least elements 12 and 15) and a body portion (element 13), an end of the body portion being connected to the head portion (see figure below), the body portion (element 13) having a polygonal hole (element 14); and 
a pipe (element 30) sleeved onto the body portion (element 13) of the socket main body (element 10); 
wherein an external radius of the head portion (see at least elements 12 and 15) is larger than an external radius of the body portion (element 13), so that a shoulder surface (element 16) is formed at a juncture of the head portion (see at least elements 12 and 15) and the body portion (element 13); a[[n]] first end (element 31) of the pipe (element 30) is abutted against the shoulder surface (element 16); 

    PNG
    media_image1.png
    616
    864
    media_image1.png
    Greyscale

first end (element 31) of the pipe (element 30); 
wherein a[[n]] second end of the pipe (element 32) a free end (element 18) of the body portion (element 13) the free end (element 18) of the body portion (element 13).

    PNG
    media_image2.png
    681
    1084
    media_image2.png
    Greyscale

Zheng fails to disclose that the shoulder “has an embedding groove” and that the first end of the pipe “has an embedding portion embedded in the embedding groove.” However, Courtot teaches a rubber sleeve 20a, axial fingers (30), and washer 32, wherein the washer and axial finger form an embedding groove that the sleeve slides into (see annotated drawing below). Courtot teaches the embedding groove can be formed integrally (column 3 lines 36-40).     

    PNG
    media_image3.png
    530
    774
    media_image3.png
    Greyscale

Zheng and Courtot are considered to be analogous to the claimed invention because they are in the same field of tools provided for fastening, connecting, disengaging or holding (CPC B25B).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Courtot and include an embedding groove and embedding portion the joining of the sleeve to the head of the tool in order to further secure the sleeve of the tool during operation, and ensure that the protective sleeve doesn’t slip or slide during operation, further ensuring the protection of surfaces the tool may come into contact with during socket use.
Zheng also fails to explicitly disclose that the pipe is “made of composite material and detachably” sleeved, as well as that the extent of the pipe is “protruded beyond to protect” the free end of the main body. However, Gorilla Automotive tools teaches a removable sleeve, color-coded for quick selection, fitting both passenger and light truck wheels, made of plastic which is understood as a 

    PNG
    media_image4.png
    917
    1008
    media_image4.png
    Greyscale

Both Zheng and Gorilla Autoparts are considered to be analogous to the claimed invention since they are all in the same field of sockets with thin walled/non-marring protective surfaces with identifying characteristics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Gorilla Automotive and make a sleeve that is removable in order to fit into spaces that require extra thin wall requirements and is effective in protecting customer’s wheels from scratching during installation. 

In regards to claim 4, Zheng as modified discloses
The socket as claimed in claim 1, wherein an external peripheral surface of the body portion (element 13) has a plurality of protruding lines (edges of element 17) arranged abreast of each other (see annotated drawing below); the plurality of protruding lines (edges of element 17) are located 

    PNG
    media_image5.png
    610
    751
    media_image5.png
    Greyscale


In regards to claim 5, Zheng as modified discloses
The socket as claimed in claim 1, wherein an external peripheral surface of the pipe (element 30) has a recognition layer which comprises one of a print, a pattern, a color, a character and a set of any one mentioned above (TWI618604B description: a sleeving member being transparent, translucent, or foggy; Per Gorilla Autoparts: color coded for quick selection).

In regards to claim 8, Zheng as modified discloses
The socket as claimed in claim 4, wherein an external peripheral surface of the pipe (element 30) has a recognition layer which comprises one of a print, a pattern, a color, a character and a set of 


In regards to claim 15, Zheng as modified discloses
The socket as claimed in claim 1, wherein a difference in elevation (see annotated drawing below) is provided between an external peripheral surface of the pipe (element 30) and an external peripheral surface of the head portion (element 12).

    PNG
    media_image6.png
    610
    751
    media_image6.png
    Greyscale


Claims 9, 10, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (TWI618604B), in view of Courtot (US Patent No. 2499056) and further view of Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets).

In regards to claim 9, Zheng as modified discloses
The socket as claimed in claim 1, wherein an external peripheral surface of the pipe (element 30) is in elevation with an external peripheral surface of the head portion (element 12).
Zheng fails to disclose the two elements being “flush” in elevation. However, Gorilla Autoparts teaches the head portion and pipe appearing flush in elevation (see screenshot below). 

    PNG
    media_image7.png
    392
    1065
    media_image7.png
    Greyscale

Gorilla Autoparts and Zheng are silent on the exact relationship, flush or otherwise, between the pipe and head portion, but appears from the figures that the elevations are flush from the Gorilla Autoparts site. Applicant has not disclosed having the external peripherals for the two elements being flush is for a particular purpose. Conversely, in claim 15, the applicant has recited the elevations for the pipe and the head portion should have a difference. 


Claim 18 is a duplicate of claim 9, thus same rejection applies. 

In regards to claim 10, Zheng as modified discloses
The socket as claimed in claim 9, wherein an external peripheral surface of the pipe (element 30) has a recognition layer which comprises one of a print, a pattern, a color, a character and a set of any one mentioned above (TWI618604B description: a sleeving member being transparent, translucent, or foggy; Per Gorilla Autoparts: color coded for quick selection).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (TWI618604B), in view of Courtot (US Patent No. 2499056), Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets), and in further view of Templeton (US Patent No. 5033142). 

In regards to claim 20, Zheng as modified discloses
The socket as claimed in claim 1, wherein [[another]] the second end of the body portion (element 13) of the socket main body (element 10), which is located opposite to the head portion (element 12), is provided on an external peripheral surface (see annotated drawing below).  

    PNG
    media_image8.png
    668
    1072
    media_image8.png
    Greyscale

Zheng as modified fails to disclose the body portion of the socket main body having an annular groove; an end cap made of nonmetal and shaped as a circular ring is provided on an end thereof with an annular fence extending radially; another end of the end cap is provided on an inner surface thereof with a protruding fence; the end cap and the body portion of the socket main body are combined in a way that the protruding fence is embedded in the annular groove of the body portion.”
 However, Templeton teaches hollow handled tool comprises a rear cap mounted to the tube with a flexible polymeric handle directed through the cap. The tool includes an end cap 17 which is threadedly secured on the central cylindrical support 11a. It also understood from Templeton spec that the components used throughout are non-corrosive, which could include PVC (column 4 lines 47-52).

    PNG
    media_image9.png
    346
    571
    media_image9.png
    Greyscale

Zheng and Templeton are considered to be analogous to the claimed invention because they are in the same cpc classification B25, which relates to hand tools, portable power driven tools and manipulators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Templeton and provide a means for securing an end cap on the body through the use of annular grooves disposed on a main body. The end cap being made of non-corrosive material would lengthen the lifespan of the tool when used in wet conditions, if wheel adjustments have to be made in the rain. Further, the end cap is another manner to secure the sleeve on the wall of socket, while also providing a way to remove mass from the end in the case that the fully sleeve socket is unable to fit within a recess of a hub-cap or other apparatus the socket is being used to affect. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neitzell et al. (US Patent No. 9975232) teaches a pin anchor driver for use with a rotary hammer including a main shaft having a bore in which a drill bit of the rotary hammer is at least partially receivable, a driver head coupled to the main shaft, and a magnet positioned between the main shaft and the driver head. It possesses a slidable sleeve that engages with a shoulder portion, as well as a pipe that sits within an embedded shoulder. 

    PNG
    media_image10.png
    511
    669
    media_image10.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723